DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I (semiconductor device), species PROD_1, reflected in claims 1-14, 25-26 in the reply filed on 03/21/2022 is acknowledged. Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number CN 201911244799, filed on 12/06/2019.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 12/04/2020 appears to be acceptable.
Drawings
The drawings filed 12/04/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-11, 14 and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20190386101 A1).

Regarding independent claim 1, Li et al. teach “A semiconductor device (fig. 9; ¶¶ 0023-0071), comprising:
a substrate (110);
an active region comprising a first source/drain region (120), a channel region (132) and a second source/drain region (190) stacked sequentially on the substrate (110) and adjacent to each other;
a gate stack (160, 170) formed around an outer periphery of the channel region (132); and
spacers (150, 180) formed around the outer periphery of the channel region (132), respectively between the gate stack (160, 170) and the first source/drain region (120) and between the gate stack (160, 170) and the second source/drain region (190);
wherein the spacers (150, 180) each have a thickness varying in a direction parallel to a top surface of the substrate (110)”.
Regarding claim 2, Li et al. further teach, “The semiconductor device according to claim 1, wherein the spacers (150, 180) each have the thickness gradually decreasing from a surface exposed on an outer peripheral surface of the active region to an inside of the active region (120, 132, 190)”.

Regarding claim 3, Li et al. further teach, “The semiconductor device according to claim 2, wherein the spacers (150, 180) are located outside the outer periphery of the channel region (132)”.

Regarding claim 4, Li et al. further teach, “The semiconductor device according to claim 1, wherein the spacers comprise an oxide (¶ 0047)”.

Regarding claim 7, Li et al. further teach, “The semiconductor device according to claim 5, wherein the spacers (150, 180) comprise a material with a low dielectric constant (¶ 0047)”.

Regarding claim 9, Li et al. further teach, “The semiconductor device according to claim 1, wherein a doped region of the first source/drain region (120) and a doped region of the second source/drain region (190) extend along an outer surface of the first source/drain region and an outer surface of the second source/drain region respectively” (Both S/D regions are doped, ¶ 0027).

Regarding claim 10, Li et al. further teach, “The semiconductor device according to claim 1, wherein the spacers (150, 180) are (partially) located inside the doped region of the first source/drain region (120) and the doped region of the second source/drain region (190) respectively”.

Regarding claim 11, Li et al. further teach, “The semiconductor device according to claim 10, wherein a bottom surface of the gate stack (160, 170) is substantially parallel to an interface between a material layer forming the channel region (132) and a material layer forming the first source/drain region (120), and a top surface of the gate stack (160, 170) is substantially parallel to an interface between the material layer forming the channel region (132) and a material layer forming the second source/drain region (190)”. 

Regarding claim 12, Li et al. further teach, “The semiconductor device according to claim 11, wherein a distance between the bottom surface of the gate stack (160, 170) and the interface between the material layer forming the channel region (132) and the material layer forming the first source/drain region (120) is substantially equal to a distance between the top surface of the gate stack (160, 170) and the interface between the material layer forming the channel region (132) and the material layer forming the second source/drain region (190)”.

Regarding claim 14, Li et al. further teach, “The semiconductor device according to claim 1, wherein a semiconductor material (¶ 0031) of the channel region is different from a semiconductor material of the first source/drain (¶ 0027) region and/or the second source/drain region (190)”.

Regarding claim 25, Li et al. further teach, “An electronic device, comprising an integrated circuit formed by the semiconductor device according to claim 1” (¶ 0002).

Regarding claim 26, Li et al. further teach, “The electronic device according to claim 25, wherein the electronic device comprises a smart phone, a computer, a tablet computer, an artificial intelligence device, a wearable device, or a mobile power supply” (¶ 0077). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.

Regarding claims 5-6, ‘The semiconductor device according to claim 4, wherein the oxide comprises an oxide formed by oxidizing a material of the first source/drain region and the second source/drain region’ and ‘The semiconductor device according to claim 4, wherein the oxide comprises an oxide formed by oxidizing a material deposited on a surface of the first source/drain region and/or the second source/drain region’, The language, term, or phrase "formed by oxidizing" is directed towards the process of making spacers. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 7 above, and further in view of Miller et al. (US 20210104440 A1).

Regarding claim 8, Li et al. teach all the limitations described in claim 7.
But Li et al. are silent upon the provision of wherein the material with the low dielectric constant comprises SiC.
However, Miller et al. teach a vertical transistor comprising spacers 1302 made of SiC (¶ 0068).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the spacer material of Li et al. with the specified SiC material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 above, and further in view of Cheng et al. (US 20180323281 A1).

Regarding claim 13, Li et al. teach all the limitations described in claim 1.
But Li et al. are silent upon the provision of wherein the channel region comprises a single crystal semiconductor material.
However, Cheng et al. teach a similar FinFET, VFET device, wherein channel region (111) comprises a single crystal semiconductor material (fig. 15-16; ¶ 0065).


Examiner’s Note
The claims can also be rejected by using the below prior arts: 
RAZAVIEH; Ali et al.	US 20200365728 A1,
Bi; Zhenxing et al.	US 9935102 B1
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817